DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
 
Response to Amendment
Remarks (1/24/2022) amended claims 15, 21, 22; canceled claims 19, 20, 30, 31.    
Claims 15, 17, 18, 21, 22, 29 and 32-35 are pending in this office action.

Response to Arguments
Applicant’s arguments (1/24/2022) with respect to rejection of claims 15, 17, 18, 21, 22, 29 and 32-35 under 35 USC 101 have been fully considered and are not found persuasive.  
   Applicant asserts the claims do not recite or are not directed to an abstract idea as follows: 
(Argument 1) (pg 10) a specific process apparatus is recited 
Response:  Examiner finds that the multiple limitations of independent claim 15, which is representative of the claimed invention, recite commercial interaction where an amount of crypto currency to be obtained and transmitted to a user and other determined recipients is based on a determined commission.   The recitations of a processing apparatus and machine learning were determined to be additional elements beyond the abstract idea, and are explained below.  
    The recitation of a processing apparatus was determined to be an additional element beyond the abstract idea.  A review of the specification regarding the apparatus (e.g. at least para 6), and as also recited in the claims, indicates that the apparatus comprises one or more processing devices and one or more storage devices, which is an ordinary structure of general purpose computing devices.  The apparatus (computer implementation) is recited at a high level of generality and is used to perform the outlined steps that are the abstract idea. The apparatus is used to perform steps that gather data (several of the “obtain” steps), perform a calculation (which of itself is an abstract concept utilized within the overall abstract idea to determine a commission), analyze data (i.e., determining recipients) and then engage in transactions (output purchase request, obtain a crypto currency and transmit the currency to a wallet address and other recipients).  The apparatus is merely being used in the instant case to perform the abstract idea, which is not indicative of a practical application or an inventive concept (MPEP 2106.05(f)).

(Argument 2)  (pg 11-13) claimed invention is not abstract idea per se because the invention includes applying machine learning technology to make predictions regarding allocations of a finite asset (crypto currency) based on purchase information that is confirmed by applying image recognition technology         
Response: The analysis of data as claimed by using the model recite limitations of the abstract idea. The machine learning model itself used to predict currency recipients/allocations is identified as an additional element beyond the abstract idea, as machine learning merely recites programming of a computer to perform a desired data analysis to implement the abstract idea. (MPEP 2106.05(f)) The claim (15) recites prediction of values but the specification does not explain how this prediction is done; therefore, the claim is interpreted as citing a general data analysis process using computer-implemented software that is applied to implement the abstract idea (MPEP 2106.05(f)).  
   Further, several amended limitations recite obtaining purchase information by receiving an image of a receipt, recognizing and extracting purchase information from the receipt as confirmation of an initial purchase of a good or service from which a commission is determined. These limitations also form a part of the abstract idea that is a commercial interaction as this receipt regarding a confirmed purchase is integral to the subsequent determining of a commission as associated with an amount of purchased currency.  Moreover, these limitations recite collecting data and recognizing certain data within the collected data set, which of itself is an abstract concept (see Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 13476 (Fed. Cir.2014)).   
(Argument 3) (pg 11, 14) applying public key cryptography in connection with transmitting certain crypto currency information... 
Response:  This limitation is incorporated into a step of the claim that transmits the cryptocurrency, a part of the abstract idea describing a commercial interaction.   Applying public key cryptography – i.e., encrypting/decrypting data - recites a form of risk mitigation, which of itself is an abstract concept as it is a fundamental economic principle, in this case adding security to the transmitting step.  
  (Argument 4) (pg 13, ) claims recite a practical application based on the additional elements describing training, applying and updating a machine learning model and transmitting currency based on model; obtaining a receipt and using cryptography    
Response:  First, regarding machine learning:  The steps performed by and on the model in analyzing data to generate predicted recipients and allocations – i.e., … generate predicted recipients and predicted allocations using, as input…the plurality of recipients and the allocation of the crypto currency transmitted to each of the recipients; …generate predicted recipients and predicted allocations based on the purchase information; update…based on the purchase information and the predicted recipients and the predicted allocation - recite limitations of the abstract idea that is commercial interaction resulting in the transfer of amounts of cryptocurrency.  The machine learning model itself used to predict currency recipients is identified as an additional element beyond the abstract idea, as machine learning merely recites programming of a computer to perform a desired data analysis to implement the abstract idea. (MPEP 2106.05(f)) The claim (15) recites prediction of values but the specification does not 
   Previous arguments 1-3 as relates to the obtaining receipt and using cryptography are applicable here, as the limitations were identified as a part of the abstract idea and not as additional elements.    	
 (Argument 5) (pgs 15-17) Applicant asserts improvement to a technical field
Response:  The claim (e.g., claim 15) recites that purchase information, e.g., a price, is obtained and a commission based on the price is calculated.  The commission is based on a number multiplied by the purchase price.  This number corresponds somehow to holding period and holding amount of a crypto currency, increasing as period and amount increase.  The commission is then used to purchase more cryptocurrency which is transmitted to a user wallet and to other recipients. The process is an abstract concept that fits the grouping of certain methods of organizing human activity as commercial interaction is occurring.   
   That this process may improve assisting purchase of commodities or improving convenience of donations recites improvement to an abstract idea as both concepts the purchasing and providing donation (i.e., funds in some form) to others also squarely fall in certain methods of organizing human activity as commercial interactions.    

(Argument 6) (pgs 17-19) Under step 2B, Applicant presents arguments similar to those under arguments 1-4 above.
Response:  Examiner refers applicant to responses under arguments 1-4 above, as the same limitations are being presented as significantly more than the abstract idea. 
For similar reasons as presented in arguments 1-4, the claims as a whole do not recite limitations that are indicative of an inventive concept.   

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/24/2022 and 2/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 34 is objected to because of the following informalities:  the claim depends from a canceled claim (20)).  Appropriate correction is required.
NOTE: As claim 20 originally depended from claim 15; therefore, for examining, claim 34 is also interpreted as depending from claim 15.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 17, 18, 21, 22, 29 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

   A review of the specification fails to find support for the generating of predicted recipients and predicted allocations and applying the model based on purchase information. Paragraph 51 of the specification appears to indicate that recipients and allocations are merely determined from historical data and comparisons to subsequent transactions are then made to determine recipients and allocations. There is no explanation of how these predicted values are generated using machine learning.  The paragraph also states that a machine learning model is based on purchase history which is different from purchase information (which is the purchase made on which a commission (cashback) is based).  For examining, the limitations are interpreted as general data analysis to determine currency recipients and allocations.   
   Dependent claims 17, 18, 21, 29 and 32-35 are similarly rejected because they do not cure the deficiencies of claim 15 from which they depend.
   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 17, 18, 21, 22, 29 and 32-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 15 recites an apparatus comprising one or more processing devices and one or more storage devices and claim 22 recites a method – both are statutory categories of invention. (Step 1:Yes)

Step 2A Prong 1
   The specific limitations in claim 15 that recite an abstract idea are: 
      obtain purchase information related to a commodity or a service purchased by a user holding a crypto currency, comprising:
            receiving a digital image of a paper receipt, a cash register tape or a
barcode corresponding to the purchase information;
            performing image recognition on the digital image to extract the
purchase information;
           confirming, based on the results of image recognition, a user
certification of the purchase;

              obtain a crypto currency holding period of the user; 
              obtain a crypto currency holding amount of the user; and 
              multiply the purchase price of the commodity or the service by a coefficient corresponding to the crypto currency holding period and the crypto currency 
holding amount, wherein the coefficient is increased as the crypto currency holding period and the crypto currency holding amount increase;
        output a purchase request to purchase a crypto currency based on the commission, to an issuer of the crypto currency or a holder of the crypto currency; 
      obtain crypto currency from the issuer or the holder; 
   extract, of the crypto currency to be transmitted to the user, some of the
crypto currency;
     store the purchase information…;
     determine a plurality of recipients to which the crypto currency is transmitted and an allocation of the crypto currency transmitted to each of the recipients based on users’ purchase histories…;
    train a…model to generate predicted recipients and predicted allocations using, as input to the…model, the plurality of recipients and the allocation of the crypto currency transmitted to each of the recipients;
    apply the…model to generate predicted recipients and predicted allocations based on the purchase information;

the predicted allocation;
    update the…model based on the purchase information and the predicted recipients and the predicted allocation; and
    transmit the obtained crypto currency less the extracted crypto currency to…address of the user, comprising applying a public key corresponding to the user’s secret key in connection with transmitting the obtained crypto currency.

 Step 2A Prong 1
   Under a broadest reasonable interpretation, these claim limitations, as a whole, recite an abstract idea in the category of certain methods of organizing human activity, as the limitations recite commercial interaction (e.g., gather data (several of the “obtain” steps – e.g. a receipt, holding amount and times), perform a calculation to determine a commission to be used to purchase cryptocurrency, analyze data (i.e., determining recipients of the cryptocurrency) and then engage in transactions (output purchase request, obtain and securely transmit the currency to a wallet address and other recipients).       
   The recitation of computer elements – processing devices, storage devices, wallet (which is an application program (software) according to specification, para 12) - does not necessarily restrict the claim from reciting an abstract idea.   Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)


Step 2A Prong 2
  The identified abstract idea to which claim 15 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application.  
  The claim recites additional elements – one or more processing devices, and one or more storage devices, wallet.  In particular, claim 15 only recites the generic computer components to gather and analyze data to implement the abstract idea.  The computing systems/components are recited at a high-level of generality (e.g., see specification, paragraphs 10, 11-14, fig 1) such that these components are merely used as tools to perform the abstract idea. (MPEP 2106.05(f))  
   The machine learning model itself, used to predict currency recipients, is identified as an additional element beyond the abstract idea, as machine learning merely recites programming of a computer to perform a desired data analysis to implement the abstract idea. (MPEP 2106.05(f)). 
   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).
      
  Step 2B 
   Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 

   Similar arguments are applicable to claim 22 as the claim recites a similar concept to claim 15; hence claim 22 is rejected under similar grounds to claim 15.  

Dependent claims 17, 18, 21, 29 and 32-35 are also rejected under 35 USC 101. 

   Dependent claims 17, 18, 29, 32 and 33 further describe the abstract idea present in independent claim 15 – e.g., claim 17(determine whether the user holds an amount of currency and transmit crypto currency to the user), 18 (transmit crypto currency in an amount), 29 (describing holding amount); 32 and 33 (determining the commission).  

   Under a broadest reasonable interpretation, claims 21 and 34 recite that stored material is analyzed and a result of the analysis outputs material (information) which a user selects from to which additional information may be added for posting to a network.  These recitations fall under certain methods of organizing human activity as they manage interactions between people (social activities) – i.e., the user selects from 20 (See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) (“Adding one abstract idea (here, commercial interaction) to another abstract idea (managing interactions between people – social activities) does not render the claim non-abstract.”)). 
    Further, re claims 21 and 34, the recited abstract idea is not integrated into a practical application.  Claims 21 and 34 recite additional elements – a network – to which information is transmitted. The network is recited at a high-level of generality (e.g., see specification, paragraph 9 reciting the Internet)) such that this recitation generally links the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).  Accordingly, this additional element, when considered separately and as an ordered combination, does not integrate the abstract idea into a practical application as it does not impose any meaningful limits on practicing the abstract idea. Thus the claim is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO).
    Further, in claims 21 and 34, the abstract idea is not integrated into a practical application because the limitations with similar language – “store a posting material…” and “output it (selection of posting material) (also submit (for publishing)) -  recite additional limitations that store and output information, which are insignificant extra-solution activity to the abstract idea (MPEP 2106.05(g)).  Dependent claim 35 is further descriptive of the additional element by further describing the information (from claim 34) that is posted.  These limitations do not impose any meaningful limits on practicing 
    Under step 2B, claims 21, 34 and 35 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
   As discussed above with respect to integration of the abstract idea into a practical application, the additional element – a network - to which information is transmitted, generally links the abstract idea to a particular technological environment or field of use (MPEP 2106.05(h)).  This additional element, when considered separately and as an ordered combination, does not provide significantly more than the abstract idea because it does not impose any meaningful limits on practicing the abstract idea.  (Step 2B – No).
   Further, under step 2B, as the additional elements – store a posting material…” and “output it (selection of posting material)(also submit (for publishing in claim 34)) -  i.e., data storing, outputting, are considered insignificant extra-solution activity in Step 2A, this is  re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field based on court decisions. Court decisions cited in MPEP 2106.05 (d) (II) and 2106.05(g) show storing and outputting data to be well understood, routine, conventional function when claimed in a merely generic manner or as insignificant extra-solution activity (as in the instant case) (see, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015).  (Step 2B: No)  

   For the reasons presented above, these dependent claims – 17, 18, 21, 29 and 32-35 - do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17, 18, 21, 29 and 32-35 are directed to an abstract idea. 
    Thus, the claims 15, 17, 18, 21, 22, 29 and 32-35 are not patent-eligible under 35 USC 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.      
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                              
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696